DETAILED ACTION
Non-Final Rejection (5/1/22)

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has carefully reviewed the patent application and/or response to the previous Office Action and prepared following non-final Office Action. 
Applicant may identify the preferred figure(s) showing the most significant limitations to be included on the front page of the issued patent.
Applicant should clearly identify support [to include Fig #, Para #, line #, and/or reference #, etc.] in the original specification and/or figures for all the claim limitations/amendments without adding new matter. All claimed limitations must be shown in the figures and fully supported by the originally filed application.
If Applicants believe that personal communication will expedite prosecution of this application, Applicants can send an email after the Applicants are prepared to discuss the Application, at kiran.patel@uspto.gov to schedule a telephone interview and Examiner will prepare for the telephone interview and contact applicants to conduct the interview.
All communications via Internet email are at the discretion of the Applicant and must be authorized by the Applicant. The following is a sample authorization form which may be used by the Applicant.  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
All limitations in the elected claims must be shown in the elected figures and clearly supported by the original specification. Applicant may include elected claims with reference numbers in Remarks Section to show exemplary structure of embodiments that correspond to claim element and also to insure that all the claimed limitations are shown in the figures/drawings;  supported by the specification per 35 U.S.C. 112, first paragraph, to comply with the written description requirement and per 35 U.S.C. 112, second paragraph, particularly point out and distinctly claim the subject matter which Applicant regards as the invention elected for prosecution. These reference numbers are for clarity and expeditious/efficient prosecution, are exemplary only, not part of the claims, and do not limit the claim terms to only the exemplary embodiment or features shown in the drawings, or described in the specification.
Election/Restriction

Acknowledge Applicant's election without traverse of Species A, Invention I and Claims 1, 2, 4-17.
Further, Claims 3 are withdrawn by the Applicant from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or inventions.
Further, Claims 5, 16-17 are withdrawn by the Examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or inventions.
The restriction requirement is proper and made FINAL.

Claim Rejections - 35 USC § 112 (a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Following claims, as best understood, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

For the record, following claimed limitations should be fully/clearly explained to include support in the original specification [page number, line numbers, reference number, drawing number, etc.].

Regarding claims 1-2,4 and 6-15, as best understood, recite an at least partially optically transparent laminate sheet having side edges [not shown and/or labeled], comprising an optically transparent thermoplastic substrate [not shown and/or labeled] and at least one protective layer [not shown and/or labeled]; a spacing structure [not understood] comprising a base [not understood] and a peripheral upstanding wall [not shown and/or labeled] extending from the base [not clear what is claimed], wherein the upstanding wall connects to the laminate at or near at least part of the side edges [not shown and/or labeled] of the laminate, such that a space is formed and enclosed between the laminate sheet and the spacing structure, and wherein the at least one protective layer [not shown and/or labeled]  of the laminate faces away [not clear what is claimed] from the spacing structure [not understood]; wherein the laminate sheet comprises a pattern layer [not shown and/or labeled]  [not understood]  facing the spacing structure, which pattern layer renders part of the laminate opaque for pattern formation [not understood]; wherein the pattern layer [not understood] comprises an overmoulded thermoplastic layer [not shown and/or labeled]  having an open structure [not understood]; wherein the base [not understood] of the spacing structure [not understood] has an inner surface facing the laminate sheet, and wherein the inner surface is smooth, textured and/or corrugated; wherein an inner surface at least the base of the spacing structure comprises a mirror [not shown and/or labeled] for reflection of visible light [not understood], and the inner surface of the laminate sheet facing the spacing structure comprises a semi-transparent mirror [not shown and/or labeled], such that an infinity mirror [not understood] is created in the front end panel assembly; wherein the receiving portion [not understood] extends to the laminate sheet and is at least partially enclosed by the spacing structure; wherein the laminate sheet comprises a peripheral opaque band that extends from the side edge [not shown and/or labeled] of the laminate sheet; a plurality of front end panel assemblies [not shown and/or labeled] according to claim 1. These limitations, as claimed, are not fully explained in the specification and/or not clearly shown in the figures to show that the Applicant had possession of the claimed invention.

Above are just few examples of the discrepancies and therefore the specification is objected and the Applicant is requested to go through the application and ensure that the claimed matter has been described in the specification and shown in the drawing in such a way as to convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. Correction is required.

Claim Rejections - 35 USC § 112 (b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Following claims, as best understood, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For the record, following claimed limitations are vague and indefinite requiring additional explanation to include support in the original specification [page number, line numbers, reference number, drawing number, etc.].

Regarding claims 1-2,4 and 6-15, as best understood, recite an at least partially optically transparent laminate sheet having side edges [not shown and/or labeled], comprising an optically transparent thermoplastic substrate [not shown and/or labeled] and at least one protective layer [not shown and/or labeled]; a spacing structure [not understood] comprising a base [not understood] and a peripheral upstanding wall [not shown and/or labeled] extending from the base [not clear what is claimed], wherein the upstanding wall connects to the laminate at or near at least part of the side edges [not shown and/or labeled] of the laminate, such that a space is formed and enclosed between the laminate sheet and the spacing structure, and wherein the at least one protective layer [not shown and/or labeled]  of the laminate faces away [not clear what is claimed] from the spacing structure [not understood]; wherein the laminate sheet comprises a pattern layer [not shown and/or labeled]  [not understood]  facing the spacing structure, which pattern layer renders part of the laminate opaque for pattern formation [not understood]; wherein the pattern layer [not understood] comprises an overmoulded thermoplastic layer [not shown and/or labeled]  having an open structure [not understood]; wherein the base [not understood] of the spacing structure [not understood] has an inner surface facing the laminate sheet, and wherein the inner surface is smooth, textured and/or corrugated; wherein an inner surface at least the base of the spacing structure comprises a mirror [not shown and/or labeled] for reflection of visible light [not understood], and the inner surface of the laminate sheet facing the spacing structure comprises a semi-transparent mirror [not shown and/or labeled], such that an infinity mirror [not understood] is created in the front end panel assembly; wherein the receiving portion [not understood] extends to the laminate sheet and is at least partially enclosed by the spacing structure; wherein the laminate sheet comprises a peripheral opaque band that extends from the side edge [not shown and/or labeled] of the laminate sheet; a plurality of front end panel assemblies [not shown and/or labeled] according to claim 1 fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Above are just few examples of the discrepancies and therefore the specification is objected. Correction is required. Claims are confusing and are not clear because claimed limitations lack support in the specification (also not clearly shown/labeled in the figures) and therefore fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. These limitations must have support in the specification (also clearly shown/labeled in the figures) or the limitations canceled from the claims. Above are just few examples of the discrepancies and therefore the Applicant is requested to go through the whole application and ensure that the claimed matter has been described in the specification (also clearly shown/labeled in the drawing) in such a way as to convey to one skilled in the art that the inventor, at the time the application was filed, had possession of the claimed invention. Correction is required.
Conclusion

The prior art made of record in Notice(s) of Reference Cited (PTO-892) and not relied upon is considered pertinent to applicant's disclosure. This art of record shows various features similar to the applicant’s invention.

Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Kiran B. Patel at kiran.patel@uspto.gov. The examiner can normally be reached on M-F 8-5). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Customer service for Private PAIR system available at the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from a USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/KIRAN B PATEL/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
kiran.patel@uspto.gov
Phone : 571-272-6665